DETAILED ACTION
1.	This office action is in response to communication filed on 12/23/20220. Terminal Disclaimer has been filed and approved. Claims 1-11 have been amended. Claims 1-11 are pending on this application
Response to Arguments
2.	Applicant’s arguments with respect to independent claim(s) 1, 2, 4, 5, 10 and 11 have been considered but claims 1, 4, and 10 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacrania et al. U.S. patent No. 4,982,194.
Regarding claim 1. Fig. 4 of Bacrania et al. discloses a sample and hold circuit comprising: an input terminal (Vin terminal) configured to provide an analog input signal (Vin); a capacitive digital to analog converter (SW2, Cn-1C…C1A) having a CDAC control input (control input of switches SW2), and comprising : switches (SW2 switches) controlled by the CDAC control input (control input of switches SW2); capacitors (Cn-1C...C1A) connected in parallel having first and second terminals (first and 
Regarding claim 4. Fig. 4 of Bacrania discloses a device comprising: a circuit ground (Ground); capacitors (capacitors Cn-1C..C1A) connected in parallel having first and second terminals (first and second terminals of capacitors Cn-1C..C1A), and configured to sample an analog input signal (Vin); a comparator (comparator) having a first comparator input (first input of comparator) coupled to the second terminals of the capacitors (output terminals of capacitors Cn-1C..C1A), a second comparator input (second input of comparator) coupled to a bias voltage source (Ground voltage), and a comparator output (output of comparator) , wherein the comparator (comparator) converts the sampled analog input signal (Vin) into a digital signal (digital signal from comparator in Fig. 1), wherein the capacitors Cn-
Regarding claim 10.  Fig. 1 of Bacrania discloses a successive approximation register analog to digital converter (SAR ADC) comprising: of capacitors (Cn-1C…C1A in Fig. 4) connected in parallel having first and second terminals (first and second input terminals of Cn-1C...C1A in Fig. 4) and configured to sample an analog input signal (Vin); a ground (Ground) coupled to the second terminals of the plurality of capacitors (Cn-1C..C1A in fig. 4) through corresponding reset switches (SW2 in Fig. 4), wherein the ground (Ground in Fig. 5) resets each capacitor (Cn-1C…C1A in Fig.5) when the corresponding reset switch (SW2 in Fig. 2) is closed (closed to ground in Fig. 5); a comparator  (comparator in Fig. 4) having a first comparator input (first input of comparator in Fig. 4) coupled to the first terminals of the  capacitors (output terminals of Cn-1C..C1A in Fig. 4 or Fig. 5), a second comparator input (second input of comparator)  coupled to a bias voltage source (Ground), and a comparator output (output of comparator), wherein the comparator output provides  a digital signal (digital signal from comparator in Fig. 1),  representing the analog input signal (Vin); a successive approximation register (SAR) that stores the digital signal (stored digital signal of SAR), wherein the SAR regenerates and couples the stored digital signal  (regenerated digital output of SAR in Fig. 1) to the reset plurality of capacitors (Fig. 5), and wherein the comparator (comparator in Fig. 1, Fig. 4 of Fig. 5)  is configured as an amplifier (See Fig. 4) to generate an equivalent analog voltage (Vin)of the digital signal (regenerated digital output of SAR in Fig. 1).  



Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the comparator is configured as an amplifier when the second comparator input is coupled to comparator output through the comparator switch.  

6.	Claims 2, 5-9 and 11 are allowed.
	With respect to claim 2, in addition to other elements in the claim. Prior art considered individual or combination do/does not teach: wherein when the plurality of capacitors are reset to ground, the second comparator input of the comparator is directly coupled to the output of the comparator output through a comparator switch.  
With respect to claim 5, in addition to other elements in the claim. Prior art considered individual or combination do/does not teach: wherein when the plurality of capacitors are reset to ground, the second comparator input of the comparator is directly coupled to the output of the comparator output through a comparator switch.  
With respect to claim 11, in addition to other elements in the claim. Prior art considered individual or combination do/does not teach: wherein when the plurality of capacitors are reset to ground, the second comparator input of the comparator is directly coupled to the output of the comparator output through a comparator switch.  





Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/21/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845